Exhibit 10.23
FIRST AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)
     THIS FIRST AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY) (this
“Amendment”) made and entered into as of November 3, 2008, by and between: PIPER
JAFFRAY & CO., a Delaware corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”); has reference to the
following facts and circumstances (the “Preambles”):
     A. Borrower and Lender entered into the Loan Agreement (Broker-Dealer VRDN
Facility) dated as of September 30, 2008 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
Amendment).
     B. Borrower and Lender desire to amend the Agreement in the manner
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
     1. Preambles. The Preambles are true and correct, and, with the defined
terms set forth herein, are incorporated herein by this reference.
     2. Amendment to Agreement. The Agreement is amended as follows:
(a) The following definition of “Fed Funds” is added to Section 1 of the
Agreement in the correct alphabetical order:
     “Fed Funds Rate shall mean an annual rate equal to the Fed Funds Rate
reported by Garban-Intercapital (or any other interest rate reporting service
from time to time used by Lender) at or about 2:00 p.m. (Central time) on each
Banking Day for purchasing overnight federal funds in the national market,
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation, which rate shall fluctuate as and when said
reported rate shall change.”

  (b)  
The first sentence of Section 6 of the Agreement is deleted and replaced with
the following:

“Borrower shall pay interest to Lender on the aggregate unpaid principal amounts
of each Advance from time to time outstanding at an annual rate quoted by Lender
equal to the Applicable Margin plus either the (a) Cost of Funds Rate, or
(b) Fed Funds Rate.”
     3. References. All references in the Note, the Collateral Pledge Agreement,
and the other Credit Documents to “the Loan Agreement (Broker-Dealer VRDN
Facility)”, and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.
     4. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.
     5. Continuing Security. The Agreement, as hereby amended, and the Note,
are, and shall continue to be, secured by the Collateral Pledge Agreement.
     6. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower may not assign, transfer or delegate any of its
rights or obligations under the Agreement as amended by this Amendment.
     7. Representations and Warranties. Borrower hereby represents and warrants
to Lender that:
(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity;

 



--------------------------------------------------------------------------------



 



(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Certificate or Articles of Incorporation or By-Laws of Borrower, any applicable
law, rule, regulation, order, writ, judgment or decree of any court or
governmental or regulatory body, instrumentality authority, agency or official
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its property or assets is bound or to which Borrower or
any of its property is subject;
(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);
(d) all of the representations and warranties made by Borrower in the Agreement,
the Note, the Collateral Agreement, and the other Credit Documents are true and
correct in all material respects on and as of the date of this Amendment as if
made on and as of the date of this Amendment; and
(e) as of the date of this Amendment, Borrower is in compliance with all
provisions of the Agreement, the Note, the Collateral Agreement, and the other
Credit Documents.
     8. Inconsistency. In the event of any inconsistency or conflict between
this Amendment and the Agreement, the terms, provisions and conditions contained
in this Amendment shall govern and control.
     9. Conditions. Notwithstanding any provision contained in this Amendment to
the contrary, this Amendment shall not be effective unless and until Lender
shall have received: (a) this Amendment, duly executed by Borrower; and (b) such
other documents and information as reasonably required by Lender.
     IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of
the day and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

- 2 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
FIRST AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)

            Borrower:

PIPER JAFFRAY & CO.
      By:   /s/ Debbra L. Schoneman         Debbra L. Schoneman, Chief Financial
Officer                By:   /s/ Timothy L. Carter         Timothy L. Carter,
Treasurer              Lender:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Katherine K. Miller         Katherine K. Miller, Senior Vice
President             

- 3 -